Title: [June 1756]
From: Adams, John
To: 



      June 1756. 1 Tuesday.
      
      
       Drank Tea at the Majors. The Reasoning of Mathematicians is founded on certain and infallible Principles. Every Word they Use, conveys a determinate Idea, and by accurate Definitions they excite the same Ideas in the mind of the Reader that were in the mind of the Writer. When they have defined the Terms they intend to make use of, they premise a few Axioms, or Self evident Principles, that every man must assent to as soon as proposed. They then take for granted certain Postulates, that no one can deny them, such as, that a right Line may be drawn from one given Point to another, and from these plain simple Principles, they have raised most astonishing Speculations, and proved the Extent of the human mind to be more spacious and capable than any other Science.
      
      

      2 Wednesday.
      
      
       Went to Spencer in the afternoon.—When we come into the World, our minds are destitute of all Sorts of Ideas. Our senses inform us of various Qualities in the substances around us. As we grow up our Acquaintance with Things enlarges and spreads. Colours are painted in our minds through our Eyes. All the various Modulations of Sounds, enter by our Ears. Fragrance and Fœtor, are perceived by the Smell, Extention and Bulk by the Touch. These Ideas that enter simple and uncompounded thro our Senses are called simple Ideas, because they are absolutely one and indivisible. Thus the Whiteness of Snow can not be divided or seperated into 2 or more Whitenesses. The same may  be said of all other Colours. It is indeed in our Power to mix and compound Colours into new and more beautiful Appearances, than any that are to be found in Nature. So We can combine various Sounds into one melodious Tune. In Short we can modify and dispose the Simple Ideas of Sensation, into whatever shape we please. But these Ideas can enter our minds no other Way but thro the senses. A man born blind will never gain one Idea of Light or Colour. One born deaf will never get an Idea of sound.
      
      

      3 Thurdsday.
      
      
       Heard Mr. Maccarty preach the Lecture, drank Tea with him, and spent the Evening at the Majors.
      
      

      4 Friday.
      
      
       
      
      

      5 Saturday.
      
      
       Dreamed away the afternoon.
      
      

      6 Sunday.
      
      
       Heard Mr. Maccarty all Day. Drank Tea at home with Crawford. Spent the Evening at home with Mr. Maccarty and Capt. Doolittle. A great deal of Thunder and Lightning.
      
      
       
        
   
   Ephraim Doolittle, on whom JA has much more to say in his Autobiography.


       
      
      

      7–13 Monday, Tuesday, Wednesday, Thurdsday, Fryday, Saturday, Sunday.
      
      
       
      
      

      14 Monday.
      
      
       Drank Tea at Mr. Putnams. Spent the Evening at the Majors, with Esqrs. Chandler of Woodstock and Brewer of Worcester.—He is not a wise man and is unfit to fill any important Station in Society, that has left one Passion in his Soul unsubdued. The Love of Glory will make a General sacrifice the Interest of his Nation, to his own Fame. Avarice exposes some to Corruption and all to a Thousand meannesses and villanies destructive to Society. Love has deposed lawful Kings, and aggrandiz’d unlawful, ill deserving Courtiers. Envy is more Studious of eclipsing the Lustre of other men by indirect Strategems, than of brightening its own Lustre by great and meritorious Actions. These Passions should be bound fast and brought under the Yoke. Untamed they are lawless Bulls, they roar and bluster, defy all Controul, and some times murder their proper owner. But properly inured to Obedience, they take their Places under the Yoke without Noise and labour vigorously in their masters Service. From a sense of the Government of God, and a Regard to the Laws established by his Providence, should all our Actions for ourselves or for other men, primarily originate. And This master Passion in a good mans soul, like the larger Fishes of Prey will swallow up and destroy all the rest.
      
      

      15 Tuesday.
      
      
       Consider, for one minute, the Changes produced in this Country, within the Space of 200 years. Then, the whole Continent was one continued dismall Wilderness, the haunt of Wolves and Bears and more savage men. Now, the Forests are removed, the Land coverd with fields of Corn, orchards bending with fruit, and the magnificent Habitations of rational and civilized People. Then our Rivers flowed through gloomy deserts and offensive Swamps. Now the same Rivers glide smoothly on through rich Countries fraught with every delightful Object, and through Meadows painted with the most beautyful scenery of Nature, and of Art. The narrow Hutts of the Indians have been removed and in their room have arisen fair and lofty Edifices, large and well compacted Cities.
      
      

      20 Sunday.
      
      
       Supped and spent the Evening at the Majors.
      
      

      21 Monday.
      
      
       A cool Day.
      
      

      22 Tuesday.
      
      
       A rainy Day. Drank Tea and spent Evening at Putnam’s.
      
      

      23 Wednesday.
      
      
       Went with Mr. Thayer and Mrs. Willard, to Mr. Richardsons of Sutton.
      
      

      24 –27 Thurdsday. Fryday. Saturday. Sunday.
      
      
       Spent the Evening at the Colonels.
      
      
       
        
   
   Presumably the text of this entry pertains to the last day in the heading (Sunday, 27 June).


       
      
      

      28 Monday.
      
      
       
      
     